DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims have not been amended.

Response to Arguments
Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive. 
Applicant’s remarks on pages 4-6, argue the following features:

Applicant respectfully asserts that the cited references, alone or in combination, do not arrive at the claimed invention. The claimed invention is directed to a catalyst having a coating with an SCR catalyst and a coating with a blend of (1) Pt on a support and (2) a molecular sieve, which may be configured as shown below:

SCR catalyst
Pt-support + molecular sieve


The Office Action relies on M-S to disclose this claimed invention, citing paragraphs [0087], [0096], and [0101]. These paragraphs disclose the following:

Zeolite + Alumina + PGM
Alumina + PGM
Zeolite + Alumina + PGM

The Office Action then provides conclusory statements that “either the middle layer or the top layer can be considered an SCR catalyst and therefore the second coating” and “it would have been obvious to one of ordinary skill in the art ... that the same catalyst composition would be effective to perform the same functions.” No support is provided for either of these statements, and applicant asserts that they are incorrect.

Throughout the disclosure of M-S, it is explicitly clear that the catalyst is a diesel oxidation catalyst (“DOC”) and is not a catalyst for SCR and ammonia conversion. Specifically, M-S states:

This is directed to a layered diesel oxidation catalyst composite for the treatment of exhaust gas emissions from a diesel engine and a method for treating a diesel exhaust gas stream. More particularly, the present invention is directed to a catalyst structure comprising three distinct layers; in which a catalytically active precious metal component-containing layer, for example, one containing palladium, is located between two hydrocarbon storage layers that contain, for example, one or more zeolites.
See M-S [0002], emphasis added.

	Diesel oxidation catalysts perform distinct chemical reactions from selective catalytic reduction catalysts. The catalyst of M-S, in whole or any of the individual layers, are clearly not intended to function as an SCR catalyst, do not have the composition of an SCR catalyst, and one of skill in the art would have no reason to think that such catalysts would function as an SCR catalyst.
	M-S further supports the fact that their catalyst does not function as or include an SCR catalyst when they disclose the use of their catalyst in systems with separate SCR and ammonia oxidation components located downstream of their DOC catalyst. See, for example, [0072] (emphasis added):

The exhaust gas treatment system of the present invention may further comprise a selective catalytic reduction (SCR) component. The SCR component should be located downstream of the DOC and may be located upstream or downstream of the soot filter.
A suitable SCR catalyst component for use in the emission treatment system is able to effectively catalyze the reduction of the NOx component at temperatures below 600° C, so that adequate NOx levels can be treated even under conditions of low load which typically are associated with lower exhaust temperatures. Preferably, the catalyst article is capable of converting at least 50% of the NOx component to No, depending on the amount of reductant added to the system. Another desirable attribute for the composition is that it possesses the ability to catalyze the reaction of 02 with any excess NH3z to N2 and H20, so that NHs is not emitted to the atmosphere.


	These remarks are respectfully disputed for the following reasons. The claims are composition-type claims and therefore the same composition disclosed would be effective the same way.  The prior art generally does support the knowledge that a zeolite, combined with a PT metal and a material that can be considered a support, is effective as an SCR catalyst.  See, for example: Han (US Pub: 20110126525).  [0010] The SCR catalyst composition according to the present invention includes Cu or Fe-containing zeolite impregnated with one or a combination of two selected from the group consisting of Pt, Pd, Rh or Cu, Fe or Si-containing alumina impregnated with one or a combination of two selected from the group consisting of Pt, Pd, Rh.

	Also, Vitse (US Pub.: 2008/0085231). [0019] “the SCR catalyst 14 comprises a composition of M/support material, wherein M is iron (Fe), copper (Cu), silver (Ag), cobalt (Co), gold (Au), palladium (Pd), Platinum (Pt), gallium (Ga), indium (In), or a combination comprising at least one of the foregoing, and the support comprises a zeolite, alumina, zirconia, ceria, or a combination comprising at least one of the foregoing. Suitable zeolites include, but are not limited to, mordenites, beta, and pentasil structure zeolites such as ZSM type zeolites, in particular ZSM-5 zeolites, and faujasites (Y-type family).


Park (KR100888310).  “A diesel fuel decomposing catalyst device(400) for an (Selective Catalytic Reduction System) SCR comprises an activating metal part(410) composed of platinum, palladium, ruthenium, and stannum; and a base metal oxide(420) composed of alumina, zirconia, ceria, and zeolite installed between an outlet side of a turbocharger and an exhaust gas post processing part (300) (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 6, 8, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller-Stach (US Pub.: 2010/0180582) (M-S) and in view of Onoe (US Pub.: 2018/0021767).
	As to Claims 1, 8 and 14, M-S describes a series of catalyst layers that includes a carrier substrate (a) (para. 87), a bottom layer (b) coated on this carrier substrate (para. 87) a middle layer coated over this bottom layer (c) (para. 87) and a top layer (para. 87).
	M-S explains that the bottom layer that includes a zeolite, alumina and a platinum component (para. 96), which is in a blend (para. 101).  The alumina can be considered the Pt support.  The zeolite used is not modified with any metals besides these (para. 101).  
	The bottom coating is then followed by a middle layer of alumina and Pt, followed by a zeolite, an alumina and a platinum component (para. 96).  
	Either the middle layer or the top layer can be considered an SCR catalyst and therefore the second coating.
	As to the preamble and intended use features of Claim 1, M-S does not specifically state that their catalyst is for both NOx remove by SCR for selective ammonia conversion to nitrogen.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same catalyst composition would be effective to perform the same functions.
	As to the first and second coatings configured such that exhaust gas contacts the second catalyst coating before the first catalyst coating, M-C teaches that the substrate can be a wall flow substrate (para. 14), a honeycomb substrate (para. 21), but does not teach that the exhaust contacts the second layer prior to the first.
	Onoe teaches that exhaust gas flow through a wall-flow structure (abstract) in the direct shown in Fig. 3 where exhaust flow down from the top layer towards the substrate (Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that exhaust flow from the upper layer towards the layer on the substrate, as taught by Onoe for use in the substrate of M-C because Onoe explains that exhaust flowing through a wall-flow structure flows in this direction.

	As to Claim 3, M-C teaches that the bottom layer includes alumina (see above) but M-C also teaches that high surface area refractory metal oxide supports can also be used (para. 23), which includes alumina but can also include ceria or zirconia (para. 23).  Alternatively, the support can include silica-alumina, titania-alumina, lanthana-alumina, zirconia-alumina (para. 24).

	As to Claim 5, M-C explains that the amount of Pt in the first layer (bottom layer) ranges from 1-50 g/ft3 (para. 54).

	As to Claim 6, M-C teaches that the amount of zeolite in the bottom layer can be from 0.4 to 0.7 g/inch3 (para. 48).  This meets the feature of “up to 2 g/inch3” as required in Claim 6.
	As to Claim 15, M-C teaches that the substrate for the DOC can e a wall-flow or a filter (para. 12).

Claims 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over M-S and Onoe as applied to claim 1 above, and further in view of Chandler (US Pub.: 2015/0176455).
M-C explains that their top layer have a high hydrocarbon storage capacity (para. 18) and that the top layer is designed to absorb hydrocarbons (para. 45).
M-C explains that either the bottom layer or the top layer may include other components (para. 51).  
M-C does not teach that the zeolite of the top layer is further modified with a metal, such as Cu or Fe.
Chandler teaches an exhaust treatment system (abstract).  Chandler explains that when a zeolite is ion-exchanged with a metal or impregnated with a metal, such as a transition metal, it tends to increase the HC storage capacity of the material (para. 36).  As to the transition metals useable, Chandler teaches a copper-modified CHA is effective (para. 160).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a Cu-sieve for the HC storing feature, as taught by Chandler for use with the top zeolite-containing layer of M-C and Onoe because Chandler explains that use of a transition metal aids in the HC storage capacity of a zeolite.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over M-C and Onoe as applied to claim 1 above, and further in view of Chiffey (US Pub.: 2015/0202572).
M-C describes a layered diesel oxidation catalyst with a HC adsorption material (see above), but does not teach that the layers are overlapping or do not overlap.
Chiffey describes a diesel oxidation catalyst (DOC) (title).  Chiffey describes their DOC as layered (para. 8).  Chiffey explains that the first and second DOC washcoats may be layered (Fig. 5), overlapping (Fig. 2 and 3) or abutting (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the several DOC layers either as one on-top of the other, overlapping or adjacent, as taught by Chiffey for use with the DOC or M-S and Onoe because Chiffey explains that these different and varying configurations are known to be useable in effective exhaust gas treatment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
July 22, 2022